DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 2/3/2022 have been considered by the Examiner.
Status of Claims
This action is in reply to the amendment filed on 3/22/2022.
Claim 30 and 31 have been added.
Claims 2-4 have been canceled.
Claims 1 and 5-31 are currently pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments with respect to the rejection of claims 5-12, 18, 21, and 23 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 5-12, 18, 21, and 23 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments with respect to the rejection of claim 27 under 35 U.S.C. 112(d) have been fully considered and are persuasive. The rejection of claim 27 under 35 U.S.C. 112(d) has been withdrawn.
Applicant's arguments with respect to the rejection of claims 1 and 5-25 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 1 and 5-25 under 35 U.S.C. 101 has been withdrawn.
Applicant's arguments with respect to the rejection of claims 1 and 5-25 under 35 U.S.C. 102 and/or 103 over Ye et al. have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 7-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US. Pub. No. 20170123413 A1) in view of Cooper (US. Patent No. 10299106 B1).
Regarding claim 1:
	Ye teaches:
A method for controlling a movable platform (from section [0004]: “a method for controlling an unmanned aerial vehicle (UAV)”. Also, see at least section [0006], [0015], and [0020].)
comprising: determining whether the movable platform is capable of broadcasting information indicating a relevant parameter of the movable platform (see at least sections [0004]-[0006], [0017]-[0019], and [0026]. From section [0004]: “determining whether the UAV is capable of transmitting the information about its surrounding environment to the remote controller”. In this case, surrounding environment information could be a relevant parameter.)
the relevant parameter comprises at least location information of the movable platform (see at least sections [0021] and [0047]-[0049] regarding the control system acquiring position coordinates of the UAV.)
and controlling the movable platform to restrict a movement of the movable platform that the movable platform is not capable of broadcasting the information (see at least sections [0037]-[0039] and [0054]-[0056] which discuss restricting a flight operation and entering a restricted normal operation mode based on the determination of the capability of the transmission of data.)
Ye does not explicitly teach determining whether the movable platform is capable of broadcasting the information indicating the relevant parameter of the movable platform including: determining whether a positioning device is capable of receiving a position signal, and determining that the movable platform is not capable of broadcasting the information in response to determining that the positioning device is not capable of receiving the position signal; OR determining whether the location information output by the positioning device of the movable platform is useful for determining a location of the movable platform, and determining that the movable platform is not capable of broadcasting the information in response to determining that the location information is not useful for determining the location of the movable platform.
However, Cooper teaches:
and determining whether the movable platform is capable of broadcasting the information indicating the relevant parameter of the movable platform including: determining whether a positioning device is capable of receiving a position signal (see at least Col. 18, lines 32-51, Col. 19, lines 44-52, Col. 20, line 32 to Col. 21, line 41, Col. 23, lines 47-62, and Col. 28, lines 1-19, regarding a module receiving the current location information from the location device as well as a communication range of a vehicle (e.g. aircraft). It also discusses determining communication impairments and radio devices that are located within or outside of a range (i.e. determining the vehicle communication is affected or incapable of broadcasting if out of range). It would be obvious that if that vehicle is out of range that the positioning device would not be capable of receiving the location information or positioning signal.)
and determining that the movable platform is not capable of broadcasting the information in response to determining that the positioning device is not capable of receiving the position signal (see at least Col. 18, lines 32-51, Col. 19, lines 44-52, Col. 20, line 32 to Col. 21, line 41, Col. 23, lines 47-62, and Col. 28, lines 1-19, regarding a module receiving the current location information from the location device as well as a communication range of a vehicle (e.g. aircraft). It also discusses determining communication impairments and radio devices that are located within or outside of a range (i.e. determining the vehicle communication is affected or incapable of broadcasting if out of range). It would be obvious that if that vehicle is out of range that the positioning device would not be capable of receiving the location information or positioning signal.)
OR determining whether the location information output by the positioning device of the movable platform is useful for determining a location of the movable platform (see at least Col. 1, lines 25-42, Col. 7, lines 48-60, Col. 11, lines 3-37, Col. 18, lines 32-51, Col. 19, lines 44-52, Col. 20, line 32 to Col. 21, line 41, Col. 23, lines 47-62, and Col. 28, lines 1-19, regarding providing useful information to predict or avoid communication impairment (e.g. degradation) and receiving current location information from a location device that is within communication range with a radio device. The Examiner notes that the step of “determining whether a positioning device is capable of receiving a position signal, and determining that the movable platform is not capable of broadcasting the information in response to determining that the positioning device is not capable of receiving the position signal; or determining whether the location information output by the positioning device of the movable platform is useful for determining a location of the movable platform, and determining that the movable platform is not capable of broadcasting the information in response to determining that the location information is not useful for determining the location of the movable platform” recites OR and either limitation can could be taught.)
and determining that the movable platform is not capable of broadcasting the information in response to determining that the location information is not useful for determining the location of the movable platform (see at least Col. 18, lines 32-51, Col. 19, lines 44-52, Col. 20, line 32 to Col. 21, line 41, Col. 23, lines 47-62, and Col. 28, lines 1-19, regarding providing useful information to predict or avoid communication impairment (e.g. degradation) and receiving current location information from a location device that is within communication range with a radio device. It also discusses weeding out radio devices that in area of impairments (i.e. are facing communication degradation).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. by the system of Cooper wherein determining whether the movable platform is capable of broadcasting the information indicating the relevant parameter of the movable platform including: determining whether a positioning device is capable of receiving a position signal, and determining that the movable platform is not capable of broadcasting the information in response to determining that the positioning device is not capable of receiving the position signal; OR determining whether the location information output by the positioning device of the movable platform is useful for determining a location of the movable platform, and determining that the movable platform is not capable of broadcasting the information in response to determining that the location information is not useful for determining the location of the movable platform as both systems are directed to a method or apparatus vehicle communication and one of ordinary skill in the art would have recognized the established function of having wherein determining whether the movable platform is capable of broadcasting the information indicating the relevant parameter of the movable platform including: determining whether a positioning device is capable of receiving a position signal, and determining that the movable platform is not capable of broadcasting the information in response to determining that the positioning device is not capable of receiving the position signal; OR determining whether the location information output by the positioning device of the movable platform is useful for determining a location of the movable platform, and determining that the movable platform is not capable of broadcasting the information in response to determining that the location information is not useful for determining the location of the movable platform and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al.
Regarding claim 7:
	Ye teaches:
wherein determining whether the movable platform is capable of broadcasting the information indicating the relevant parameter of the movable platform comprises: determining whether an information broadcasting device of the movable platform is capable of broadcasting the information (see at least section [0017] and [0043]. From section [0017]: “the UAV may include an external system configured to generate data about a surrounding environment of the UAV, and a communication system to provide a data return link for transmitting the data back to the control system. The determination of whether the UAV is capable of transmitting information about its surrounding environment back to the remote controller may include, for example, determining whether at least one of the data return link or the external system is not in a normal state of operation.” The information broadcasting device (or communication system) provides a data link for transmitting data. It can determine if that data link is operating normally or not.)
determining that the movable platform is not capable of broadcasting the information in response to determining that the information broadcasting device is not capable of broadcasting the information (see at least section [0017] and [0043]. From section [0017]: “the UAV may include an external system configured to generate data about a surrounding environment of the UAV, and a communication system to provide a data return link for transmitting the data back to the control system. The determination of whether the UAV is capable of transmitting information about its surrounding environment back to the remote controller may include, for example, determining whether at least one of the data return link or the external system is not in a normal state of operation.” The information broadcasting device (or communication system) provides a data link for transmitting data. It can determine if that data link is operating normally or not.)
Regarding claim 8:
	Ye teaches:
wherein determining whether the information broadcasting device is capable of broadcasting the information comprises: determining whether a baseband processor of the information broadcasting device is capable of processing the information indicating the relevant parameter of the movable platform (from section [0005]: “The UAV includes an external system configured to generate information about its surrounding environment and a communication system configured to provide a data link for transmission of the information to a remote controller associated with the UAV. The system comprises: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to… determine whether the UAV is capable of transmitting the information about its surrounding environment to the remote controller.” The processor is part of a communication system which could be a baseband processor. If this processor was not working it would not be able to perform all of the functions that is stated in [0005], therefore, the whole system would not function properly.)
determining that the information broadcasting device is not capable of broadcasting the information in response to determining that the baseband processor is not capable of processing the information indicating the relevant parameter of the movable platform (from section [0005]: “The UAV includes an external system configured to generate information about its surrounding environment and a communication system configured to provide a data link for transmission of the information to a remote controller associated with the UAV. The system comprises: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to… determine whether the UAV is capable of transmitting the information about its surrounding environment to the remote controller.” The processor is part of a communication system which could be a baseband processor. If this processor was not working it would not be able to perform all of the functions that is stated in [0005], therefore, the whole system would not function properly.)
Regarding claim 9:
	Ye teaches:
wherein determining whether the information broadcasting device is capable of broadcasting the information comprises: determining whether a transmitter of the information broadcasting device transmits the information indicating the relevant parameter of the movable platform (see at least sections [0004]-[0006], [0018]-[0019], and [0031] regarding the UAV exceeding the predetermined the distance and being unable to transmit the information. From section [0004]: “determining that the distance exceeds the predetermined range and that the UAV is not capable of transmitting the information to the remote controller”. There must be a transmitter involved with the control system if it is transmitting information through a communication system. Therefore, if there is a loss of signal (i.e. the UAV exceeds a predetermined range), it may be unable (i.e. not capable) to transmit information which would be the equivalent of not being able to operate properly.)
and determining that the information broadcasting device is not capable of broadcasting the information in response to determining that the transmitter fails to transmit the information indicating the relevant parameter of the movable platform (see at least sections [0004]-[0006], [0018]-[0019], and [0031] regarding the UAV exceeding the predetermined the distance and being unable to transmit the information. From section [0004]: “determining that the distance exceeds the predetermined range and that the UAV is not capable of transmitting the information to the remote controller”. There must be a transmitter involved with the control system if it is transmitting information through a communication system. Therefore, if there is a loss of signal (i.e. the UAV exceeds a predetermined range), it may be unable (i.e. not capable) to transmit information which would lead to the broadcasting device to not be able to operate properly.)
Regarding claim 10:
	Ye teaches:
wherein controlling the movable platform to restrict the movement of the movable platform in response to determining that the movable platform is not capable of broadcasting the information comprises: determining whether the movable platform is located in a supervision region (from section [0004]: “determining whether a distance between the UAV and the remote controller exceeds a predetermined range”. Also, see at least sections [0016] and [0025].)
controlling the movable platform to restrict the movement of the movable platform in response to determining that the movable platform is located in the supervision region and that the movable platform is not capable of broadcasting the information (from section [0037]: “Further, if the distance between the UAV and the remote controller is determined to be within the predetermined range from the remote controller (in step S203—“no”), and the UAV is not capable of transmitting information about its surrounding environment to the remote controller (i.e., in step S204b—“no”), the control system proceeds to step S205c to enter a restricted normal operation mode, in which the control system still controls the flight operation of the UAV based on flight operation instructions from the remote controller, but also restricts a flight operation of the UAV such that the UAV remains within the predetermined range from the remote controller.”)
Regarding claim 14:
	Ye teaches:
wherein controlling the movable platform to restrict the movement of the movable platform comprises: controlling the movable platform to restrict one or more of a height, a moving distance, an operation time, a moving velocity, a moving acceleration, or a moving direction of the movable platform (from section [0032]: “The flight operation of the UAV may include, for example, turning left, turning right, descending, elevating, accelerating, decelerating, etc., and any combination thereof.” Also, see section [0037]: “the control system proceeds to step S205c to enter a restricted normal operation mode, in which the control system still controls the flight operation of the UAV based on flight operation instructions from the remote controller, but also restricts a flight operation of the UAV such that the UAV remains within the predetermined range from the remote controller. The restricted normal operation mode can be triggered when the UAV is moving (or about to move) beyond the predetermined range, or when the UAV is taking off, to improve the operation safety of the UAV.”)

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US. Pub. No. 20170123413 A1) in view of Cooper (US. Patent No. 10299106 B1) in further view of Lee et al. (US. Pub. No. 20180143627 A1).
Regarding claim 5:
The combination of Ye and Cooper does not explicitly teach wherein determining whether the location information output by the positioning device of the movable platform is useful for determining the location of the movable platform comprises: determining a signal-to-noise ratio of the location information; and determining that the location information is not useful for the determining the location of the movable platform when the signal-to-noise ratio is smaller than or equal to a predetermined signal-to-noise ratio value.
	Lee teaches:
wherein determining whether the location information output by the positioning device of the movable platform is useful for the determining the location of the movable platform comprises: determining a signal-to-noise ratio of the location information (from section [0164]: “the value indicating the distance between the UAV 130 and the electronic device 110 may be a received signal strength indicator (RSSI), a carrier to interference plus noise ratio (CINR), a signal to interference ratio (SINR), or the like associated with a signal transmitted or received between the UAV 130 and the electronic device 110.” Distance can also be location information of the UAV which can be indicated by a signal to interference ratio (i.e. signal-to-noise ratio).)
determining that the location information is not useful for the determining the location of the movable platform when the signal-to-noise ratio is smaller than or equal to a predetermined signal-to-noise ratio value (from section [0164]: “the value indicating the distance between the UAV 130 and the electronic device 110 may be a received signal strength indicator (RSSI), a carrier to interference plus noise ratio (CINR), a signal to interference ratio (SINR), or the like associated with a signal transmitted or received between the UAV 130 and the electronic device 110.” Distance can also be location information of the UAV which can be indicated by a signal to interference ratio (i.e. signal-to-noise ratio). Also, from section [0210]: “the electronic device 110 may calculate or determine a closed curve 906b indicting a threshold distance that the UAV 130 can be spaced away from the electronic device 110 at the maximum by maintaining an effective communication channel”.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. as modified by Cooper by the system of Lee et al. wherein determining whether the location information output by the positioning device of the movable platform is useful for determining the location of the movable platform comprises: determining a signal-to-noise ratio of the location information; and determining that the location information is not useful for the determining the location of the movable platform when the signal-to-noise ratio is smaller than or equal to a predetermined signal-to-noise ratio value as all systems are directed to apparatus associated with vehicles and vehicle communication and one of ordinary skill in the art would have recognized the established function of having wherein determining whether the location information output by the positioning device of the movable platform is useful for determining the location of the movable platform comprises: determining a signal-to-noise ratio of the location information; and determining that the location information is not useful for the determining the location of the movable platform when the signal-to-noise ratio is smaller than or equal to a predetermined signal-to-noise ratio value and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. as modified by Cooper.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US. Pub. No. 20170123413 A1) in view of Cooper (US. Patent No. 10299106 B1) in further view of Gentry (US. Pub. No. 20180306928 A1).
Regarding claim 6:
The combination of Ye, and Cooper does not explicitly teach wherein determining whether the location information output by the positioning device of the movable platform is useful for determining the location of the movable platform comprises: obtaining a number of satellites corresponding to the location information; and determining that the location information is not useful for determining the location of the movable platform when the number of satellites is smaller than or equal to a predetermined value.
	Gentry teaches:
wherein determining whether the location information output by the positioning device of the movable platform is useful for determining the location of the movable platform comprises: obtaining a number of satellites corresponding to the location information (see at least sections [0009], [0013], [0025]-[0027], and [0030] regarding a plurality of satellites and increasing position accuracy within a satellite location system.)
determining that the location information is not useful for determining the location of the movable platform when the number of satellites is smaller than or equal to a predetermined value (see at least sections [0009], [0013], [0025]-[0027], and [0030] regarding a plurality of satellites and increasing position accuracy within a satellite location system. Also, see section [0037] regarding a location system client which “may require more than a predetermined number of satellite signals 110 to compute location system coordinates 112.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. as modified by Cooper by the system of Gentry wherein determining whether the location information output by the positioning device of the movable platform is useful for determining the location of the movable platform comprises: obtaining a number of satellites corresponding to the location information; and determining that the location information is not useful for determining the location of the movable platform when the number of satellites is smaller than or equal to a predetermined value as all of the systems are directed to apparatus associated with a vehicle and one of ordinary skill in the art would have recognized the established function of having wherein determining whether the location information output by the positioning device of the movable platform is useful for determining the location of the movable platform comprises: obtaining a number of satellites corresponding to the location information; and determining that the location information is not useful for determining the location of the movable platform when the number of satellites is smaller than or equal to a predetermined value and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. as modified by Cooper.
	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US. Pub. No. 20170123413 A1) in view of Cooper (US. Patent No. 10299106 B1) in further view of Pilskalns et al. (US. Pub. No. 20170233071 A1).
Regarding claim 24:
The combination of Ye and Cooper does not explicitly teach wherein controlling the movable platform to restrict the movement of the movable platform comprises: obtaining a current operation time of the movable platform; and executing a restriction strategy in response to determining that the current operation time is greater than or equal to a predetermined time value.
	Pilskalns teaches:
wherein controlling the movable platform to restrict the movement of the movable platform	comprises: obtaining a current operation time of the movable platform (see at least sections	[0010], [0012], [0060], and [0066] regarding a predetermined time delay for a UAV. Therefore,	the UAV monitors its time up to the point of the predetermined time delay.)
and executing a restriction strategy in response to determining that the current operation time is greater than or equal to a predetermined time value (see at least sections [0010], [0012], [0060], and [0066] regarding an UAV returning home after a predetermined time delay.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. by the system of Pilskalns et al. to include: obtaining a current operation time of the movable platform; and executing a restriction strategy in response to determining that the current operation time is greater than or equal to a predetermined time value as all systems are directed to vehicle systems and one of ordinary skill in the art would have recognized the established function of including: obtaining a current operation time of the movable platform; and executing a restriction strategy in response to determining that the current operation time is greater than or equal to a predetermined time value and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al.

Claims 11-13, 16-20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US. Pub. No. 20170123413 A1) in view of Cooper (US. Patent No. 10299106 B1) in further view of Jager (US. Patent No. 11150654 B2).
Regarding claim 11:
The combination of Ye and Cooper does not explicitly teach further comprising: determining a distance from the movable platform to a flight restricted region; and controlling the movable platform to restrict the movement of the movable platform in response to determining that the movable platform is located in the supervision region and that the distance from the movable platform to the flight restricted region is smaller than or equal to a first predetermined distance value; wherein the supervision region at least partially includes the flight restricted region.
	Jager teaches:
further comprising: determining a distance from the movable platform to a flight restricted region (from Col. 1, lines 29-34, “However, a remote controlled aerial vehicle must, in general, avoid flying into prohibited areas, for example high-security areas, private property areas, areas in which flying presents a possible danger, and the like (collectively referred to herein as “no-fly zones” or “NFZs”).” Also, from at least Col. 8, lines 37-45, “The distance evaluation engine 504 determines the shortest normal distances between the set point of the aerial vehicle 110 and one or more unique virtual walls of a NFZ. Note that in this case, “unique virtual walls” refers to virtual walls including at least one different end point. The distance evaluation engine 504 determines the shortest normal distances in real time as information describing the location of the set point of the aerial vehicle 110 is received from the status engine 503.”)
controlling the movable platform to restrict the movement of the movable platform in response to determining that the movable platform is located in the supervision region (from Col. 10, lines 63-67, “establishes restrictions on the movement of the set point of the aerial vehicle 110 based on information from the status engine 503 and the distance evaluation engine 504 to ensure that the aerial vehicle 110 does not fly into NFZs.” From Col. 7, lines 43-45, “the NFZ database 501 may store coordinates describing NFZs within a specified radius of the aerial vehicle 110.”)
and that the distance from the movable platform to the flight restricted region is smaller than or equal to a first predetermined distance value (see at least Col. 8 and from Col. 8, lines 64-67, “This threshold distance may be specified within the NFZ database 501, by the distance evaluation engine 504, or by the user of the remote controller 102 via the user interface 502.”)
wherein the supervision region at least partially includes the flight restricted region (From Col. 7, lines 43-45, “the NFZ database 501 may store coordinates describing NFZs within a specified radius of the aerial vehicle 110.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. as modified by Cooper by the system of Jager to further comprise: determining a distance from the movable platform to a flight restricted region; and controlling the movable platform to restrict the movement of the movable platform in response to determining that the movable platform is located in the supervision region and that the distance from the movable platform to the flight restricted region is smaller than or equal to a first predetermined distance value; wherein the supervision region at least partially includes the flight restricted region as all systems are directed to apparatus for vehicle systems or vehicle systems and one of ordinary skill in the art would have recognized the established function of having further comprise: determining a distance from the movable platform to a flight restricted region; and controlling the movable platform to restrict the movement of the movable platform in response to determining that the movable platform is located in the supervision region and that the distance from the movable platform to the flight restricted region is smaller than or equal to a first predetermined distance value; wherein the supervision region at least partially includes the flight restricted region and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. as modified by Cooper.
Regarding claim 12:
The combination of Ye and Cooper does not explicitly teach wherein controlling the movable platform to restrict the movement of the movable platform in response to determining that the movable platform is not capable of broadcasting the information comprises: determining a distance from the movable platform to a flight restricted region; and controlling the movable platform to restrict the movement of the movable platform in response to determining that the distance from the movable platform to the flight restricted region is smaller than or equal to a first predetermined distance value.
	Jager teaches:
wherein controlling the movable platform to restrict the movement of the movable platform in response to determining that the movable platform is not capable of broadcasting the information comprises: determining a distance from the movable platform to a flight restricted region (from Col. 1, lines 29-34, “However, a remote controlled aerial vehicle must, in general, avoid flying into prohibited areas, for example high-security areas, private property areas, areas in which flying presents a possible danger, and the like (collectively referred to herein as “no-fly zones” or “NFZs”).” Also, from at least Col. 8, lines 37-45, “The distance evaluation engine 504 determines the shortest normal distances between the set point of the aerial vehicle 110 and one or more unique virtual walls of a NFZ. Note that in this case, “unique virtual walls” refers to virtual walls including at least one different end point. The distance evaluation engine 504 determines the shortest normal distances in real time as information describing the location of the set point of the aerial vehicle 110 is received from the status engine 503.”)
controlling the movable platform to restrict the movement of the movable platform in response to determining that the distance from the movable platform to the flight restricted region is smaller than or equal to a first predetermined distance value (from Col. 10, lines 63-67, “establishes restrictions on the movement of the set point of the aerial vehicle 110 based on information from the status engine 503 and the distance evaluation engine 504 to ensure that the aerial vehicle 110 does not fly into NFZs.” From Col. 7, lines 43-45, “the NFZ database 501 may store coordinates describing NFZs within a specified radius of the aerial vehicle 110.” Also, see at least Col. 8 and from Col. 8, lines 64-67, “This threshold distance may be specified within the NFZ database 501, by the distance evaluation engine 504, or by the user of the remote controller 102 via the user interface 502.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. as modified by Cooper by the system of Jager wherein controlling the movable platform to restrict the movement of the movable platform in response to determining that the movable platform is not capable of broadcasting the information comprises: determining a distance from the movable platform to a flight restricted region; and controlling the movable platform to restrict the movement of the movable platform in response to determining that the distance from the movable platform to the flight restricted region is smaller than or equal to a first predetermined distance value as all systems are directed to apparatus for vehicle systems or vehicle systems and one of ordinary skill in the art would have recognized the established function of having wherein controlling the movable platform to restrict the movement of the movable platform in response to determining that the movable platform is not capable of broadcasting the information comprises: determining a distance from the movable platform to a flight restricted region; and controlling the movable platform to restrict the movement of the movable platform in response to determining that the distance from the movable platform to the flight restricted region is smaller than or equal to a first predetermined distance value and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. as modified by Cooper.
Ye teaches:
and that the movable platform is not capable of broadcasting the information (see at least sections [0037]-[0039] and [0054]-[0056] which discuss restricting a flight operation and entering a restricted normal operation mode based on the determination of the capability of the transmission of data.)
Regarding claim 13:
The combination of Ye and Cooper does not explicitly teach further comprising: determining a distance from the movable platform to a flight restricted region; and controlling the movable platform to restrict the movement of the movable platform in response to determining that the distance from the movable platform to the flight restricted region is smaller than or equal to a first predetermined distance value.
	Jager teaches:
further comprising: determining a distance from the movable platform to a flight restricted region (from Col. 1, lines 29-34, “However, a remote controlled aerial vehicle must, in general, avoid flying into prohibited areas, for example high-security areas, private property areas, areas in which flying presents a possible danger, and the like (collectively referred to herein as “no-fly zones” or “NFZs”).” Also, from at least Col. 8, lines 37-45, “The distance evaluation engine 504 determines the shortest normal distances between the set point of the aerial vehicle 110 and one or more unique virtual walls of a NFZ. Note that in this case, “unique virtual walls” refers to virtual walls including at least one different end point. The distance evaluation engine 504 determines the shortest normal distances in real time as information describing the location of the set point of the aerial vehicle 110 is received from the status engine 503.”)
controlling the movable platform to restrict the movement of the movable platform in response to determining that the distance from the movable platform to the flight restricted region is smaller than or equal to a first predetermined distance value (from Col. 10, lines 63-67, “establishes restrictions on the movement of the set point of the aerial vehicle 110 based on information from the status engine 503 and the distance evaluation engine 504 to ensure that the aerial vehicle 110 does not fly into NFZs.” From Col. 7, lines 43-45, “the NFZ database 501 may store coordinates describing NFZs within a specified radius of the aerial vehicle 110.” Also, see at least Col. 8 and from Col. 8, lines 64-67, “This threshold distance may be specified within the NFZ database 501, by the distance evaluation engine 504, or by the user of the remote controller 102 via the user interface 502.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. as modified by Cooper by the system of Jager to further comprise: determining a distance from the movable platform to a flight restricted region; and controlling the movable platform to restrict the movement of the movable platform in response to determining that the distance from the movable platform to the flight restricted region is smaller than or equal to a first predetermined distance value as all systems are directed to apparatus for vehicle systems or vehicle systems and one of ordinary skill in the art would have recognized the established function of having further comprise: determining a distance from the movable platform to a flight restricted region; and controlling the movable platform to restrict the movement of the movable platform in response to determining that the distance from the movable platform to the flight restricted region is smaller than or equal to a first predetermined distance value and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. as modified by Cooper.
Regarding claim 16:
	Ye teaches:
wherein controlling the movable platform to restrict the movement of the movable platform comprises: obtaining a current moving distance of the movable platform (from section [0049]: “The distance determination sub-module 4012 is configured to determine a distance between the UAV and the remote controller based on the first position coordinates of the UAV and the second position coordinates of the remote controller acquired by the position acquisition sub-module 4011.”)
The combination of Ye and Cooper does not explicitly teach executing a restriction strategy when the current moving distance is greater than or equal to a second predetermined distance value.
	Jager teaches:
executing a restriction strategy when the current moving distance is greater than or equal to a second predetermined distance value (see at least Col. 10 line 63 to Col. 13 line 57 regarding a virtual wall behavior engine and when it “establishes restrictions on the movement of the set point of the aerial vehicle 110 based on information from the status engine 503 and the distance evaluation engine 504 to ensure that the aerial vehicle 110 does not fly into NFZs. Specifically, the virtual wall behavior engine 506 sends restrictions on the speed, direction, and trajectory of the set point of the aerial vehicle 110 to the navigation engine 505 in real time. By restricting the parameters of the set point of the aerial vehicle 110, the speed, direction, trajectory, and location of the aerial vehicle 110 are subsequently restricted.” Also, there is a plurality of virtual walls (i.e. predetermined distance relative to the no-fly zone) that have different set of parameters for the UAV.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. as modified by Cooper by the system of Jager to execute a restriction strategy when the current moving distance is greater than or equal to a second predetermined distance value as all systems are directed to apparatus for vehicle systems or vehicle systems and one of ordinary skill in the art would have recognized the established function of having execute a restriction strategy when the current moving distance is greater than or equal to a second predetermined distance value and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. as modified by Cooper.
Regarding claim 17:
	Ye teaches:
wherein the current moving distance is a distance from the movable platform to a moving-start point or to a control terminal of the movable platform (from section [0049]: “The distance determination sub-module 4012 is configured to determine a distance between the UAV and the remote controller based on the first position coordinates of the UAV and the second position coordinates of the remote controller acquired by the position acquisition sub-module 4011.” The distance is from a UAV to a control terminal (i.e. remote controller).)
Regarding claim 18:
	Ye teaches:
wherein the current moving distance is determined based on one or more of location information of a positioning device of the movable platform, a power of a signal received by the movable platform from the control terminal of the movable platform, or a round-trip time of the signal between the movable platform and the control terminal of the movable platform (from section [0049]: “The distance determination sub-module 4012 is configured to determine a distance between the UAV and the remote controller based on the first position coordinates of the UAV and the second position coordinates of the remote controller acquired by the position acquisition sub-module 4011.” The distance is from a UAV to a control terminal (i.e. remote controller). Also, see section [0021]: “the control system acquires first position coordinates of the UAV and second position coordinates of the remote controller… The first and second positioning systems can include, for example, a global positioning system (GPS), a Base Station Positioning System, a Wireless Fidelity (WiFi) Positioning System, etc.”)
Regarding claim 19:
	Ye teaches:
wherein controlling the movable platform to restrict the movement of the movable platform comprises: obtaining a current moving distance of the movable platform (from section [0049]: “The distance determination sub-module 4012 is configured to determine a distance between the UAV and the remote controller based on the first position coordinates of the UAV and the second position coordinates of the remote controller acquired by the position acquisition sub-module 4011.”)
Ye does not explicitly teach executing a restriction strategy in response to determining that the current moving distance is smaller than or equal to a third predetermined distance value.
	Cooper teaches:
in response to determining that the current moving distance is smaller than or equal to a third predetermined distance value (see at least Col. 18, lines 32-51, Col. 19, lines 44-52, Col. 20, line 32 to Col. 21, line 41, Col. 23, lines 47-62, and Col. 28, lines 1-19, regarding a module receiving the current location information from the location device as well as a communication range of a vehicle (e.g. aircraft). It also discusses determining communication impairments and radio devices that are located within or outside of a range (i.e. predetermined distance value).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. by the system of Cooper to determine that the current moving distance is smaller than or equal to a third predetermined distance value as both systems are directed to a method or apparatus vehicle communication and one of ordinary skill in the art would have recognized the established function of determining that the current moving distance is smaller than or equal to a third predetermined distance value and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. 
The combination of Ye and Cooper does not explicitly teach executing a restriction strategy.
	Jager teaches:
and executing a restriction strategy (see at least Col. 10 line 63 to Col. 13 line 57 regarding establishing restrictions on the movement of the set point of the aerial vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. as modified by Cooper by the system of Jager to execute a restriction strategy as all systems are directed to apparatus for vehicle systems or vehicle systems and one of ordinary skill in the art would have recognized the established function of having executing a restriction strategy and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. as modified by Cooper.
Regarding claim 20:
	Ye teaches:
wherein the current moving distance includes a distance from the movable platform to a supervision device of the movable platform (from section [0049]: “The distance determination sub-module 4012 is configured to determine a distance between the UAV and the remote controller based on the first position coordinates of the UAV and the second position coordinates of the remote controller acquired by the position acquisition sub-module 4011.” The distance is from a UAV to a control terminal (i.e. remote controller).)
Regarding claim 31:
	Ye teaches:
A method for controlling a movable platform (from section [0004]: “a method for controlling an unmanned aerial vehicle (UAV)”. Also, see at least section [0006], [0015], and [0020].)
comprising: determining whether the movable platform is capable of broadcasting information indicating a relevant parameter of the movable platform (see at least sections [0004]-[0006], [0017]-[0019], and [0026]. From section [0004]: “determining whether the UAV is capable of transmitting the information about its surrounding environment to the remote controller”. In this case, surrounding environment information could be a relevant parameter.)
and controlling the movable platform to restrict a movement of the movable platform in response to determining that the movable platform is not capable of broadcasting the information (see at least sections [0037]-[0039] and [0054]-[0056] which discuss restricting a flight operation and entering a restricted normal operation mode based on the determination of the capability of the transmission of data.)
including: obtaining a current moving distance of the movable platform (from section [0049]: “The distance determination sub-module 4012 is configured to determine a distance between the UAV and the remote controller based on the first position coordinates of the UAV and the second position coordinates of the remote controller acquired by the position acquisition sub-module 4011.”)
Ye does not explicitly teach executing a restriction strategy in response to determining that the current moving distance is smaller than or equal to a third predetermined distance value.
	Cooper teaches:
in response to determining that the current moving distance is smaller than or equal to a third predetermined distance value (see at least Col. 18, lines 32-51, Col. 19, lines 44-52, Col. 20, line 32 to Col. 21, line 41, Col. 23, lines 47-62, and Col. 28, lines 1-19, regarding a module receiving the current location information from the location device as well as a communication range of a vehicle (e.g. aircraft). It also discusses determining communication impairments and radio devices that are located within or outside of a range (i.e. predetermined distance value).)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. by the system of Cooper to determine that the current moving distance is smaller than or equal to a third predetermined distance value as both systems are directed to a method or apparatus vehicle communication and one of ordinary skill in the art would have recognized the established function of determining that the current moving distance is smaller than or equal to a third predetermined distance value and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. 
The combination of Ye and Cooper does not explicitly teach executing a restriction strategy.
	Jager teaches:
and executing a restriction strategy (see at least Col. 10 line 63 to Col. 13 line 57 regarding establishing restrictions on the movement of the set point of the aerial vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. as modified by Cooper by the system of Jager to execute a restriction strategy as all systems are directed to apparatus for vehicle systems or vehicle systems and one of ordinary skill in the art would have recognized the established function of having executing a restriction strategy and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. as modified by Cooper.

Claims 15 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US. Pub. No. 20170123413 A1) in view of Cooper (US. Patent No. 10299106 B1) in further view of Lee et al. (US. Pub. No. 20180143627 A1) in further view of Criado (JP 2013169972 A).
Regarding claim 15:
The combination of Ye as modified by Cooper does not explicitly teach wherein controlling the movable platform to restrict the movement of the movable platform comprises: obtaining a current height of the movable platform; and executing a restriction strategy when the current height is greater than or equal to a predetermined height value.
	Lee teaches:
wherein controlling the movable platform to restrict the movement of the movable platform comprises: obtaining a current height of the movable platform (see at least section [0239] which discusses current location and indicating a current altitude. Also, see section [0240] which discloses a maximum rise altitude for the UAV (i.e. predetermined height value). Also, see section [0242] regarding restricting the flight of a UAV for safety and legal consideration factors.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. as modified by Cooper by the system of Lee et al. wherein controlling the movable platform to restrict the movement of the movable platform comprises: obtaining a current height of the movable platform as all systems are directed to apparatus associated with vehicles and one of ordinary skill in the art would have recognized the established function of having wherein controlling the movable platform to restrict the movement of the movable platform comprises: obtaining a current height of the movable platform and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. as modified by Cooper.
The combination of Ye, Cooper, and Lee does not explicitly teach executing a restriction strategy when the current height is greater than or equal to a predetermined height value.
Criado teaches:
executing a restriction strategy when the current height is greater than or equal to a predetermined height value (see at least pg. 6 regarding a UAV reaching the threshold altitude and then “the navigation and guidance module 100 commands the speed controller 120 to decrease the rotational speed of the rotor blade 190 by increasing the power drawn from the mover / generator 140. This increases the drag of the gliding UAV, lowers its forward speed, and thus reduces the lift, thereby preventing an increase in altitude.”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. as modified by Cooper as modified by Lee et al. by the system of Criado to execute a restriction strategy when the current height is greater than or equal to a predetermined height value as all of the systems are directed to systems for a vehicle and one of ordinary skill in the art would have recognized the established function of executing a restriction strategy when the current height is greater than or equal to a predetermined height value and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. as modified by Cooper as modified by Lee et al.
Regarding claim 26:
Ye teaches:
wherein executing the restriction strategy comprises at least one of: controlling the movable platform to stay at a current location (from section [0016] regarding the UAV not exceeding a predetermined range and being within that range which may be based on visual range or other criteria.)
controlling the movable platform to move to a predetermined location (from section [0018]: “the control system may control the UAV to fly towards the remote controller, or towards another predetermined location.”)
The combination of Ye and Cooper does not explicitly teach controlling the movable platform to move to a predetermined region, wherein the predetermined region comprises a legal operation region of the movable platform; or receiving a control signal transmitted by a supervision device and controlling the movable platform to move to a region or location indicated by the control signal.
	Lee teaches:
controlling the movable platform to move to a predetermined region wherein the predetermined region comprises a legal operation region of the movable platform (see at least sections [0134] and [0141] regarding “region information indicating a region where the flight of the UAV 130 is restricted (due to geographical limitations, legal regulations, or the like).”)
receiving a control signal transmitted by a supervision device controlling the movable platform to move to a region or location indicated by the control signal (see at least sections [0080] and [0081] regarding “a movement module” which outputs a control signal to control the UAV.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. as modified by Cooper by the system of Lee et al. to control the movable platform to move to a predetermined region, wherein the predetermined region comprises a legal operation region of the movable platform; or receiving a control signal transmitted by a supervision device and controlling the movable platform to move to a region or location indicated by the control signal as all systems are directed to apparatus associated with vehicles and one of ordinary skill in the art would have recognized the established function of controlling the movable platform to move to a predetermined region, wherein the predetermined region comprises a legal operation region of the movable platform; or receiving a control signal transmitted by a supervision device and controlling the movable platform to move to a region or location indicated by the control signal and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. as modified by Cooper.
Regarding claim 27:
	Ye teaches:
wherein executing the restriction strategy includes controlling the movable platform to move to a predetermined location, the predetermined location including at least one of a start-moving location of the movable platform, or a location of a control terminal of the movable platform (from section [0018]: “the control system may control the UAV to fly towards the remote controller, or towards another predetermined location.” The predetermined location could be an alternate location or be the remote controller (i.e. control terminal) itself.)
Regarding claim 28:
Ye does not explicitly teach wherein executing the restriction strategy further comprises: transmitting restriction information to a control terminal of the movable platform, the restriction information being configured to indicate that the movable platform is executing the restriction strategy.
	Lee teaches:
wherein executing the restriction strategy further comprises: transmitting restriction information to a control terminal of the movable platform (see at least section [0141] and [0242] regarding the electronic device receiving region information where the UAV flight is restricted due to limitations or legal regulations.)
the restriction information being configured to indicate that the movable platform is executing the restriction strategy (see at least sections [0141] and [0242]. From section [0242]: “the electronic device 110 may determine the area where the UAV 130 is capable of flying based on obstacle information received from a server, the UAV 130, or the like (e.g., information indicating that a tall building exists in front of the UAV 130, information indicating that a river or the like exists around the UAV 130, information indicating that a region where the flight of the UAV 130 is legally restricted exists around the UAV 130).”)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. as modified by Cooper by the system of Lee et al. wherein executing the restriction strategy further comprises: transmitting restriction information to a control terminal of the movable platform, the restriction information being configured to indicate that the movable platform is executing the restriction strategy as all systems are directed to apparatus associated with vehicles and one of ordinary skill in the art would have recognized the established function of having wherein executing the restriction strategy further comprises: transmitting restriction information to a control terminal of the movable platform, the restriction information being configured to indicate that the movable platform is executing the restriction strategy and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. as modified by Cooper.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US. Pub. No. 20170123413 A1) in view of Cooper (US. Patent No. 10299106 B1) in further view of Jager (US. Patent No. 11150654 B2) in further view of Lee et al. (US. Pub. No. 20180143627 A1).
Regarding claim 21:
The combination of Ye, Cooper, and Jager does not explicitly teach wherein the current moving distance is determined based on one or more of a power of a signal received by the movable platform that is transmitted by the supervision device, or a round-trip time of the signal between the movable platform and the supervision device.
	Lee teaches:
wherein the current moving distance is determined based on one or more of a power of a signal received by the movable platform that is transmitted by the supervision device, or a round-trip time of the signal between the movable platform and the supervision device (see at least section [0164] regarding “the value indicating the distance between the UAV 130 and the electronic device 110 may be a difference between the transmission power of the signal and the reception power of the signal. As another example, the value indicating the distance between the UAV 130 and the electronic device 110 may be a received signal strength indicator (RSSI)”. Also, see sections [0208]-[0209] and [0239].)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. as modified by Cooper as modified by Jager by the system of Lee et al. wherein the current moving distance is determined based on one or more of a power of a signal received by the movable platform that is transmitted by the supervision device, or a round-trip time of the signal between the movable platform and the supervision device as all of the systems are directed to systems for a vehicle and one of ordinary skill in the art would have recognized the established function of having wherein the current moving distance is determined based on one or more of a power of a signal received by the movable platform that is transmitted by the supervision device, or a round-trip time of the signal between the movable platform and the supervision device and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. as modified by Cooper as modified by Jager.
Regarding claim 22:
Ye as modified by Cooper does not explicitly teach wherein the current moving distance comprises a distance from the movable platform to a flight restricted region.
	Jager teaches:
wherein the current moving distance comprises a distance from the movable platform to a flight restricted region (Also, from at least Col. 8, lines 37-45, “The distance evaluation engine 504 determines the shortest normal distances between the set point of the aerial vehicle 110 and one or more unique virtual walls of a NFZ. Note that in this case, “unique virtual walls” refers to virtual walls including at least one different end point. The distance evaluation engine 504 determines the shortest normal distances in real time as information describing the location of the set point of the aerial vehicle 110 is received from the status engine 503.” The distance determined is from the UAV to the no-fly zone.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. as modified by Cooper by the system of Jager wherein the current moving distance comprises a distance from the movable platform to a flight restricted region as all of the systems are directed to systems for a vehicle and one of ordinary skill in the art would have recognized the established function of having wherein the current moving distance comprises a distance from the movable platform to a flight restricted region and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. as modified by Cooper.
Regarding claim 23:
The combination of Ye, Cooper  and Jager does not explicitly teach wherein the current moving distance is determined based on one or more of a power of a signal received by the movable platform that is broadcasted by an electronic label, or a round-trip time of the signal between the movable platform and the electronic label; and wherein the electronic label is provided at a boundary of the flight restricted region.
	Lee teaches:
wherein the current moving distance is determined based on one or more of a power of a signal received by the movable platform that is broadcasted by an electronic label, or a round-trip time of the signal between the movable platform and the electronic label wherein the electronic label is provided at a boundary of the flight restricted region (see at least section [0164] regarding “the value indicating the distance between the UAV 130 and the electronic device 110 may be a difference between the transmission power of the signal and the reception power of the signal. As another example, the value indicating the distance between the UAV 130 and the electronic device 110 may be a received signal strength indicator (RSSI)”. Also, see sections [0208]-[0209] and [0239].)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. as modified by Cooper as modified by Jager by the system of Lee et al. wherein the current moving distance is determined based on one or more of a power of a signal received by the movable platform that is broadcasted by an electronic label, or a round-trip time of the signal between the movable platform and the electronic label; and wherein the electronic label is provided at a boundary of the flight restricted region as all of the systems are directed to systems for a vehicle and one of ordinary skill in the art would have recognized the established function of having wherein the current moving distance is determined based on one or more of a power of a signal received by the movable platform that is broadcasted by an electronic label, or a round-trip time of the signal between the movable platform and the electronic label; and wherein the electronic label is provided at a boundary of the flight restricted region and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al. as modified by Cooper as modified by Jager.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US. Pub. No. 20170123413 A1) in view of Pilskalns et al. (US. Pub. No. 20170233071 A1).
Regarding claim 30:
	Ye teaches:
A method for controlling a movable platform (from section [0004]: “a method for controlling an unmanned aerial vehicle (UAV)”. Also, see at least section [0006], [0015], and [0020].)
comprising: determining whether the movable platform is capable of broadcasting information indicating a relevant parameter of the movable platform (see at least sections [0004]-[0006], [0017]-[0019], and [0026]. From section [0004]: “determining whether the UAV is capable of transmitting the information about its surrounding environment to the remote controller”. In this case, surrounding environment information could be a relevant parameter.)
and controlling the movable platform to restrict a movement of the movable platform in response to determining that the movable platform is not capable of broadcasting the information (see at least sections [0037]-[0039] and [0054]-[0056] which discuss restricting a flight operation and entering a restricted normal operation mode based on the determination of the capability of the transmission of data.)
Ye does not explicitly teach including: obtaining a current operation time of the movable platform; and executing a restriction strategy in response to determining that the current operation time is greater than or equal to a predetermined time value.
	Pilskalns teaches:
including: obtaining a current operation time of the movable platform (see at least sections [0010], [0012], [0060], and [0066] regarding a predetermined time delay for a UAV. Therefore, the UAV monitors its time up to the point of the predetermined time delay.)
and executing a restriction strategy in response to determining that the current operation time is greater than or equal to a predetermined time value (see at least sections [0010], [0012], [0060], and [0066] regarding an UAV returning home after a predetermined time delay.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the UAV control method and system of Ye et al. by the system of Pilskalns et al. to include: obtaining a current operation time of the movable platform; and executing a restriction strategy in response to determining that the current operation time is greater than or equal to a predetermined time value as both systems are directed to an UAV and one of ordinary skill in the art would have recognized the established function of including: obtaining a current operation time of the movable platform; and executing a restriction strategy in response to determining that the current operation time is greater than or equal to a predetermined time value and predictably would have applied it to improve the method and system for controlling the UAV of Ye et al.

Allowable Subject Matter
 	Claims 25 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666       

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666